Citation Nr: 1138260	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder diagnosed as hidradenitis suppuritiva of the left groin and buttock, status post excision with skin grafting, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963, and from October 1964 to January 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied service connection for a skin cyst. The Board has since recharacterized the issue on appeal to more accurately represent the Veteran's claim. 

This case was previously remanded in February 2011.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, there are additional measures that must be undertaken to ensure that the record is complete before issuing a final decision in this appeal. The Board's finding that such development is required proceeds from the fact that the RO/AMC did not comply with all previous remand directives. 

Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When the Board first had this case before it in February 2011, a VA Compensation and Pension examination and accompanying medical opinion were requested regarding whether the Veteran's diagnosed hidradenitis suppurativa was due to his active military service. For purposes of formulating the opinion, the Board requested that the examining dermatologist consider the documented service treatment history, as well as the Veteran's presumed in-service exposure to      Agent Orange based upon his service in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange)). 

Yet when the Veteran underwent a VA dermatological examination in March 2011, the VA examiner only discussed the subject of whether hidradenitis suppuritiva originated from symptoms of a dermatological condition diagnosed and treated      in service during the mid-1960s, and overlooked the Veteran's presumed             Agent Orange exposure as a potential factor in the development of a current dermatological disorder. Thus far, there is no VA medical opinion, or other competent evidence addressing whether the Veteran's current dermatological condition has any connection to herbicide exposure. In some situations, mere substantial compliance with a remand directive, and not absolute compliance is all that is required in carrying out a remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Here, however, the Board considers the failure to opine upon the significance of Agent Orange exposure as a causative factor behind hidradenitis suppuritiva to be a material omission from the record. 

Consequently, a remand is necessary for a supplemental opinion addressing the dispositive remaining issue of medical causation. 

 Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the VA examiner who conducted the VA dermatological examination of March 2011, and request a supplemental opinion. The VA examiner is requested to again opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hidradenitis suppuritiva is etiologically related to military service, further taking into full consideration whether          the Veteran's presumed exposure to Agent Orange during service in the Republic of Vietnam was a causative factor behind the development of the claimed dermatological condition. 

Provided that the March 2011 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.          If the benefits sought on appeal are not granted,                    the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 
This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


